Per Curiam.  Ferries: Running without license. This is a suit for a statutory penalty under Sec. 3335 Mansfield’s Digest. The proof showed the running of a free skiff within a mile of plaintiff’s licensed ferry, by the defendants, as an inducement to persons to trade at their store. The agreed statement of facts is to the effect that the persons so carried did not agree to buy anything of defendants, and that the defendants made no charge, in money or other valuable thing, for ferriage. Plaintiff’s right to damages for an injury done him, had he sought such a remedy, would have been clear under the authorities cited by him; but the statutory penalty is not recoverable against one who runs a free ferry. The agreed statement of facts excludes a recovery. Affirmed.